DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 
Response to Amendment
	Applicant’s amendments to claims 6 and 7 and the addition of claims 18-19 in the response file 26 February 2021 are acknowledged by the Examiner.
	Claims 6-19 are under consideration. 

Response to Arguments
With respect to claim 6, Applicant argues that Malewicz alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Malewicz remains the primary art in the current rejection as it continues to share structural and functional characteristics with the claimed invention. 
Applicant’s amendment to claim 7 overcomes the current 112b rejection, it is therefore withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“drive assembly configured to drive” in claim ([0032], a gear and equivalents).
“actuation mechanism configured to actuate” in claim 6 ([0034] rotating force distributor 116 and equivalents)
“a linkage mechanism” in claim 6 ([0034] a series of gears and equivalents)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the a generic term followed by a function but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a dynamic for mechanism” in claim 6. Such limitation detail corresponding structure within the claim and are thus not interpreted under 112(f).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 6, the limitation “and without loading the spring or imparting dynamic force from the spring upon the second body portion securement assembly” is not supported by the Specification nor can it be discerned from the Drawings, thus the limitation is new matter. The Specifications disclose a static loading mode in which the dynamic mechanism/spring “transmits the rotational force from the driven gear 154 to the foot assembly 18 to rotate” ([0043]) and a dynamic loading 
Claims 7-19 are rejected as being dependent on a rejected claim above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz (US 5571078) in view of Hamersly (US 5472410).
	With respect to claim 6, Malewicz discloses An orthosis (Fig 2) comprising: a frame (Fig 2, frame 10) including a first body portion securement assembly (Fig 2, first body 22/20 secured to a user with straps 16/12) and a second body portion securement assembly movably connected to the first body portion securement assembly for movement relative to the first body portion securement assembly (Fig 2, second body 36/38 secured to the user with strap 52, moves relative to the first body at pivot 74); and a drive assembly configured to drive movement of the second body portion securement assembly relative to the first body portion securement assembly (Fig 5, col 4 ln 45-55, drive assembly 80) comprising: an actuation mechanism configured to actuate the drive assembly (Fig 9, actuation mechanism 114); a linkage mechanism comprising at least one driving link and a driven link (Fig 9, driving link 110 and driven link 90), the driving link being mounted on the first body portion securement assembly and operatively connected to the actuation mechanism (Fig 9, driving link 110 connected to first body 22 via housing 54 and actuation mechanism 114) and driving link to transmit a driving force from the actuation mechanism 
Malewicz is silent on and being configured to i) move the second body portion securement assembly relative to the first body portion securement assembly using the movement force, and without loading the spring or imparting dynamic force from the spring upon the second body portion securement assembly, until a maximum range of motion of the second body portion securement assembly has been reached.
Hamersly teaches an analogous spring tension gear system a driven link 36 connected to a driving link 72 further having a dynamic force mechanism 24 including a spring 40 and being configured to i) move the second body portion 18/20 relative to the first body portion 14/16 using the movement force (Fig 1, col 8 ln 15-30,  movement of the bodies 18/20 would occur via movement force of gear 72), and without loading the spring or imparting dynamic force from the spring upon the second body portion securement assembly (Fig 3B, col 8 ln 50-55, spring may not be tensioned between flexion and extension modes), until a maximum range of motion of the second body portion securement assembly has been reached (Fig 3A-Fig 3B, there exists a maximum range of motion between the first and second bodies that can be reached), ii) load the spring with dynamic force using the movement force after the maximum range of motion has been reached (Fig 3C, Fig 3A, col 8 ln 40-55, the spring may remain intentioned until 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic force mechanism of Malewicz to have the extra pulley that allows for the flexion and extension adjustment abilities as taught by Hamersly in order to allow for changes in limb support according to the changing needs of a user (Hamersly col 4 ln 35-45).
With respect to claim 15, Malewicz/Hamersly discloses An orthosis as set forth in claim 6, wherein the first body portion securement assembly comprises a lower leg assembly configured to mount a lower leg of a body (Malewicz Fig 2, lower leg assembly 14/16/32/34/30) and the second body portion securement assembly comprises a foot assembly configured to mount a foot of a body (Malewicz Fig 1, foot assembly 48/50/52).  
With respect to claim 16, Malewicz/Hamersly discloses An orthosis as set forth in claim 15, wherein the foot assembly is configured to rotate relative to the lower leg assembly about an axis of rotation (Malewicz Fig 4, col 4 ln 1-10, rotation of foot assembly member 48).  
With respect to claim 17, Malewicz/Hamersly discloses An orthosis as set forth in claim 16, wherein the foot assembly is configured to move relative to the lower leg assembly in at least one of a plantarflexion and dorsiflexion direction (Malewicz Fig 4, rotation of foot assembly member 48 in dorsiflexion direction- Fig 10, col 4 ln 1-10).
With respect to claim 18, Malewicz/Hamersly discloses An orthosis as set forth in claim 6, wherein the dynamic force mechanism includes a stop and a connector (Hamersly Fig 4, stop 58 and connector is end of spring system 52 which sits in slot 56), wherein the connector operatively connects the spring to the first body portion (Hamersly Fig 4, connector connects spring 40 to first body 14), wherein the connector includes a shaft extending through a curved slot defined by the stop (Hamersly Fig 4, is end of spring system 52 is interpreted as a shaft which sits incurved slot 56).

With respect to claim 19, Malewicz/Hamersly discloses An orthosis as set forth in claim 18, wherein the stop is configured to move relative to the connector (Hamersly Fig 4, stop 58 rotates, the rotation causes movement of the connector thus the stop moves relative to the connector), with the connector within the slot (Hamersly Fig 4, connector in slot 56), as the spring is loaded with dynamic force (Hamersly Fig 4, col 7 ln 5-15, movement of connector as it resides within the slot loads the spring).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic force mechanism of Malewicz to have the extra pulley that allows for the flexion and extension adjustment abilities as taught by Hamersly in order to allow for changes in limb support according to the changing needs of a user (Hamersly col 4 ln 35-45).

Claims 7-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz/Hamersly as applied to claim 6 above, and further in view of Bonutti et al (US 2007/0219475).
With respect to claim 7, Malewicz/Hamersly discloses An orthosis as set forth in claim 6.
Malewicz/Hamersly is silent on wherein the driving linkage comprises a plurality of driving links.  
Bonutti et al teaches an analogous driving link that comprises a plurality of driving links 166/160/158 (Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Bonutti et al as more gears allow for easier adjustment while maintaining the ability of the device to hold the intended position (Bonutti et al [0112]).
With respect to claim 8, Malewicz/Hamersly/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the plurality of driving links comprise a plurality of driving gears (Bonutti et al Fig 18, driving gears 166/160/158).  

With respect to claim 11, Malewicz/Hamersly/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the plurality of driving links includes a bevel ring gear operatively meshed with a bevel pinion gear of the actuation mechanism (Bonutti et al Fig 18, gears 166/160 shown beveled and a ring shaped, as ring gear and pinion are defined by size relative to other gears, each of gear 166 and 160 could be interpret as either a pinion gear or a ring gear relative to another gear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Bonutti et al as more gears allow for easier adjustment while maintaining the ability of the device to hold the intended position (Bonutti et al [0112]).
With respect to claim 12, Malewicz/Hamersly/Bonutti et al discloses An orthosis as set forth in claim 7, wherein the dynamic force mechanism further comprises a connector operatively connecting the spring to the second body portion securement assembly (Malewicz Fig 8, connector 92 and 122).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Bonutti et al as more gears allow for easier adjustment while maintaining the ability of the device to hold the intended position (Bonutti et al [0112]).
With respect to claim 13, Malewicz/Hamersly/Bonutti et al discloses An orthosis as set forth in claim 12, wherein the spring is operatively connected to the driven link for movement therewith (Malewicz Fig 8, spring 84 performs claimed function).  
With respect to claim 14, Malewicz/Hamersly/Bonutti et al discloses An orthosis as set forth in claim 13, wherein the spring is a clock spring (Malewicz Fig 8, spring 84 is a clock spring).  

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Malewicz/Hamersly as applied to claim 6 above, and further in view of Beers et al. (US 2014/0068838).
With respect to claim 7, Malewicz/Hamersly discloses An orthosis as set forth in claim 6.
Malewicz/Hamersly is silent on wherein the driving linkage comprises a plurality of driving links.  
Beers et al teaches an analogous driving link that comprises a plurality of driving links 166/160/158 (Fig 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.
With respect to claim 9, Malewicz/Hamersly/Beers et al discloses An orthosis as set forth in claim 8, wherein the plurality of driving gears includes a first spur gear and a second spur gear operatively meshed with the first spur gear and the driven link (Beers et al [0099], gears 234, 235, 236, 237).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.
With respect to claim 10, Malewicz/Hamersly/Beers et al discloses An orthosis as set forth in claim 9, wherein the driven link comprises a third spur gear (Beers et al [0099], gears 234, 235, 236, 237).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving link of Malewicz/Hamersly to be a plurality of links as taught by Beers et al in order to achieve the desired tradeoff between size, torque, and speed of the system of gears (Beers et al [0099] lines 12-23). Beers shows that spur gears and bevel gears are equivalent structures known to those of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786